DETAILED ACTION
	This office action is response to communications for Application No. 15/937,264 filed on 12/10/2020.
No claims have been amended.
Accordingly, claims 1-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. 103 & 102
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 and 102 rejections have been fully considered but are not persuasive.
	Applicant’s Argument:  “Blum does not teach or suggest "a database comprising a plurality of planar distributions of stimulation threshold values" as recited in claims 1 and 11. The Office Action asserts: "A "planar distribution" represents the distribution of electrical current through a planar electrode." Office Action, p. 6. This is a misinterpretation of the plain meaning of the term and is not consistent with the specification. The "planar distribution" is a distribution of stimulation threshold values in a plane. See Figure 4B for examples. In addition, the values are stimulation threshold values, not electrical current from an electrode. In other words, the recited values are the minimum values (i.e., threshold values) needed to produce stimulation at the position on the plane indicated by the value. 
	Examiner’s Response: The applicant argues that Blum fails to disclose the limitations of claims 1 and 11, specifically, “a database comprising a plurality of planar distributions of stimulation threshold values” and that the term “planar distribution” has been misinterpreted, however the examiner respectfully disagrees. The examiner continues to maintain under the broadest reasonable interpretation, a “planar distribution” merely represents the distribution of electrical current from the electrode of the stimulation device (lead). Referring to [Fig. 4B] of the instant application, the “planar distribution” is the planar distribution” along a plane coordinate system (Notes: The applicant provides an example of the plane regions being associated with coordinates, [0075], “Each region of each plane 450 can be characterized by an x-value, which corresponds to a radial distance from the lead 400, a z-value, which corresponds to an axial coordinate along the longitudinal axis of the lead, and a θ-value, which corresponds to the relative angle of the plane in which the region resides. These coordinates are labeled in FIGS. 4A and 4B.”). For further evidence, the examiner would like to refer to [Fig. 15] of Blum. Blum discloses a voltage region around the stimulation device, which represents a “planar distribution” and discloses the neuron thresholds associated with the voltage region, which represents the “planar distribution of threshold values”. Also, Blum, [0157] discloses simulating the desired VOA in multiple dimensions with a plane orthogonal to the stimulation device, “In certain examples, the desired VOA is created in 2-dimensions (2-D) on one or more slice or other 2-D representation of the patient's brain or substructures of the patient's brain (e.g. a plane orthogonal to the lead), or the desired VOA is created in 3-D on a representation (3-D or other) of the patient's brain or substructures of the patient's brain.”, which may also represent a “planar distribution”. 
	Applicant’s Argument:  Paragraphs [0158] and [0245] of Blum, cited in the rejection of claim 1, do not teach a database comprising a plurality of planar distributions of stimulation threshold values. First, there is no database. Blum discloses calculations of a VOA, but does not mention a database. Second, Blum does not teach or suggest planar distributions of stimulation threshold values. Although [0179] of Blum mentions threshold values, these are not provided in a plurality of planar distributions, as recited in claims 1 and 11. Therefore, Blum does not teach or suggest "a database comprising a plurality of planar distributions of stimulation threshold values" as recited in claims 1 and 11.” 
Examiner’s Response: The applicant further argues that Blum fails to disclose the limitation of a “database”, however the examiner respectfully disagrees. As previously cited in [0158], Blum discloses a system configured to “determine (e.g., using an algorithm and based on a given leadwire location relative to the desired VOA and relative to various anatomical structures) optimal programming parameters to obtain a VOA as close as possible to the desired VOA (e.g., with minimal side effects).” The system includes a database to store the computed therapy parameters [0149, 0162, 0167-0170]. Refer to the analysis above for the limitations regarding “planar distributions of stimulation threshold values”. Therefore, under the broadest reasonable possible, Blum discloses “a database comprising a plurality of planar distributions of stimulation threshold values”.
	Applicant’s Argument: “Blum also does not teach or suggest a map relating the planar distributions to spatial locations based on the one or more electrodes of the implanted electrical stimulation lead selected for delivery of the stimulation amplitude. The Office Action asserts: "Using the broadest reasonable interpretation, a "map" in this instance represents a neurological map of the brain. Blum teaches an anatomical patient map utilizing voltage values at locations, which represents the spatial locations of the planar distribution/electrode." Office Action, p. 6. Again, this is a misinterpretation of the plain meaning of the term and is not consistent with the specification. There is no mention of a neurological map of the brain in claims 1 and 11. The map relates which of the planar distributions corresponds to a particular selection of one or more electrodes. See, page 21, lines 9-16 of the specification. Blum does not teach or suggest a map that relates planar distributions of stimulation threshold values to spatial locations based on electrode selection. Accordingly, Blum fails to teach or suggest all of the elements of claims 1 and 11”.
	Examiner’s Response: The applicant argues that Blum fails to disclose the limitations of claims 1 and 11, specifically, “Blum also does not teach or suggest a map relating the planar distributions to spatial locations based on the one or more electrodes of the implanted electrical stimulation lead selected for delivery of the stimulation amplitude”. Further, the applicant argues under the broadest reasonable interpretation, the “map” disclosed by Blum is misinterpreted and does not represent a map as the claims The screenshot includes a right portion or frame in which a generated VOA is displayed in an anatomical patient map, such that the VOA is shown to overlap certain anatomical features.”, which represents a “map” to associate the VOA which are the stimulation parameters mapped with the location in relation to the patient. 
	To further add, under the broadest reasonable interpretation, a “map” merely represents a symbolic depiction emphasizing relationships between elements. The applicant provides examples of “maps” as relating stored parameters in the database to in [0086], “The amount of data stored can be reduced by taking advantage of the unavailability of fractionalization states, as well as redundancy and symmetry in the fractionalization states. In at least some embodiments, the database can be reduced to a set of unique Ith tables (such as those illustrated in FIG. 4B) and a map M which relates the Ith tables to the different fractionalizations (i.e., the different axial position, rotation, and spread values) and, optionally, to different pulse widths or frequencies.” However, for further evidence, Blum discloses association the relationship between therapy parameters and set of computed VOAs including pulse width, period, etc. (Blum, [0167], “For example, for a given set of therapy parameters, a set of computed VOAs can be created for the complete range of varying pulse width (e.g., 100 computations, from a duration of 1% of the period, each computation increasing by 1% to a duration of 100% of the period). In an example, a relationship can be developed illustrating the effect to the computed VOA for each variance. In an example, the relationship can be developed using information from one or more patients, models, etc. In an example, the developed relationship can be used as a predictive algorithm. Thus, a database can be computed using one or more relationships or predictive algorithms to determine an optimal set of therapy parameters for a desired or target VOA.” which also represents a map relating the planar distributions to spatial locations based on the one or more electrodes of the implanted electrical stimulation lead selected for delivery of the stimulation amplitude.

Applicant’s Argument: “Claim 18 recites compress the plurality of planar distributions of stimulation threshold values into a compressed database comprising a plurality of unique planar distributions of stimulation threshold values. Blum does not teach or suggest compression of planar distributions of stimulation threshold values into a compressed database. Accordingly, Blum fails to teach or suggest all of the elements of claim 18. The other cited reference does not address these deficiencies of Blum. For at least these reasons, claim 18, as well as claims 19 and 20 which depend therefrom, is patentable over the cited references. The Applicant respectfully requests withdrawal of the rejections of these claims.”
	Examiner’s Response: The applicant claims that Blum fails to disclose the limitations from claim 18, specifically, “compress the plurality of planar distributions of stimulation threshold values into a compressed database comprising a plurality of unique planar distributions of stimulation threshold values”, however the examiner respectfully disagrees. Refer to the analysis above regarding “a database comprising a plurality of planar distributions of stimulation threshold values”. Under the broadest reasonable interpretation, “compression” merely represents the reduction of data.  During the VOA estimation technique disclosed by Blum, Blum discloses removing and scaling down values to obtain a charge density field (Blum, [0182], “The system and method may then, in the bipolar case, scale down or remove anodic values and obtain a charge density field as in the monopolar case. The system and method may determine for each modeled axon whether it will fire by input of the corresponding charge density values into the determined function, thereby obtaining an isosurface and VOA.”), which represents compressing of the planar distributions, which also represents a compressed database as values are being removed and scaled down. For further evidence, Blum discloses an algorithm to determine parameters to reduce parameters space for a given stimulation parameter set (Blum, [0217], “In an example embodiment of the present invention, the flashlight feature includes a side effect feature or algorithm for determining one or more parameters to quickly reduce parameter space or narrow a side effect profile (e.g., the given side effects for a given stimulation parameter set). That is, it gives a visual representation of stimulation on surrounding tissue.”), which under the broadest reasonable interpretation, also represents a “compression” technique. 
	Applicant’s Argument: “…claims 2 and 12 recite that the database consists of the plurality of planar distributions, wherein each of the planar distributions is unique. The Office Action points to [0245] of Blum. Office Action, p. 7. However, as pointed out above, there is no database. Blum discloses calculations of a VOA, but does not mention a database. Paragraph [0245] describes a current field (i.e., the actual current at different points in the tissue) generated by electrodes, not stimulation threshold values which are not the generated current, but rather an indication of the threshold value that is needed to generate stimulation. Therefore, Blum does not teach or suggest all of the elements of claims 2 and 12.”
	Examiner’s Response: Refer to the analysis above regarding the database and planar distributions. Referring back to the citation of the Non-Final office action, paragraph [0245] was relied on to show the stimulation at various positions along the x-y coordinate plane, which represents unique planar distributions. 
	Applicant’s Argument: “Claim 3 and 13 recite that the map comprises a plurality of entries, wherein each entry is indexed to a selection of the one or more electrodes and an angular location around the implanted electrical stimulation lead. In rejecting these claims, the Office Action asserts: "An 'entry' represent an instance an electrode." Office Action, p. 8. This is not understood. The entry is indexed to a selection of one or more electrodes and an angular location; thus, the entry cannot be an electrode but is rather indexed to one or more of the electrodes. The entry is actually one of the planar distributions or a reference to one of the planar distributions. Moreover, there is no indication in Blum of indexing entries on a map based on angular location. The Office Action fails to point to any map or entries on a map. Therefore, Blum does not teach or suggest all of the elements of claims 3 and 13.” 
	Examiner’s Response: The applicant argues that Blum fails to disclose the limitations of claims 3 and 13, specifically, “a map comprises a plurality of entries, wherein each entry is indexed to a selection of the one or more electrodes and an angular location around the implanted electrical stimulation lead”. Refer to the analysis of claim 1 for the limitations regarding a “map”. Under the broadest reasonable interpretation, an “entry” of the map may represent an instance of stimulation threshold values, which relates to an electrode around stimulation device, which represents the planar distribution as discussed above. 
	Applicant’s argument: “Claims 4 and 14 recite that "the selection of the one or more electrodes is characterized by at least one fractionalization parameter." The Office Action asserts: "Blum, [0151], "In certain examples, the desired stimulation parameters (e.g., stimulation pulse amplitude, pulse width, frequency, etc.) can be entered into the clinician programmer system.")." Office Action, p. 8. This is not understood as none of these parameters are related to the "selection of the one or more electrodes" and none of these parameters is "at least one fractionalization parameter." The specification at page 18, lines 17-19 states: "Fractionalization is the distribution of the electrical energy (or current or voltage) between the electrodes of the lead and can be expressed, for example, by an additional set of parameters: axial position, rotation, and spread." Therefore, Blum does not teach or suggest all of the elements of claims 4 and 14.” 
	Examiner’s Response: The applicant argues that Blum fails to disclose at least one “fractionalization parameter”, however the examiner respectfully disagrees. Referring to the Non-Final Office Action, Blum stimulation parameters which includes the pulse amplitude, pulse width, and frequency which are known parameters associated with voltage and current of the VOA.  As the applicant mentioned in the arguments, fractionalization is the distribution of electrical energy (current or voltage) between electrodes of the lead. Therefore, under the broadest reasonable interpretation, the stimulation parameters above disclosed by Blum represents fractionalization parameters. However, for further evidence, Blum discloses the location and rotational parameters for the leadwire and electrode, which represents fractional parameters ([0121], “Generally, a directional leadwire can be located both axially and rotationally. In an example, the leadwire can include a directional electrode and/or a locating feature on one side of the leadwire that is visible under CT or MRI.”).

Applicant’s Argument: “Claim 5 recites that the at least one fractionalization parameter comprises at least one of an axial position parameter, an angular direction parameter, or an angular spread parameter. Claim 6 recites that the selection of the one or more electrodes is characterized by an axial position parameter, an angular direction parameter, and an angular spread parameter. The Office Action cites [0109] and [0121] of Blum. Office Action, pp. 8-9. However, none of the paragraphs teach or suggest a fractionalization parameter, axial position parameter, angular direction parameter, or angular spread parameter. The cited paragraphs of Blum merely identify that the leadwire can be located rotationally and may include directional electrodes. Therefore, Blum does not teach or suggest all of the elements of claims 5 and 6.”
	Examiner’s Response: The applicant argues that Blum fails to disclose at least one fractionalization parameter including an axial position, angular direction, or angular spread and further characterizing the electrodes with the fractionalization parameters, however the examiner respectfully disagrees and would like to refer to the citations from the Non-Final Office Action regarding the axial position and angular parameters. However, for further evidence, Blum discloses the stimulation techniques are applied relative to the locations of the electrode confirmed axially and rotationally, [0127], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.”.
	Applicant’s argument: “Claims 7 and 15 recite that at least two of the entries of the map point to a same planar distribution. The Office Action asserts: "Blum teaches a current field (planar distribution) relating to the entries (instance of an electrode) to shift the current field for stimulation.)" Office Action, p. 10. This assertion is based on a number of misinterpretations of the claims as described above. Blum does not teach or suggest the recited planar distributions or recited map. Therefore, Blum does not teach or suggest all of the elements of claims 7 and 15.”
Examiner’s Response: Please refer to the analyses above regarding the interpretations and rejections of the previous claims regarding the “map” limitations as well as the citations from the Non-Final Office Action.
	Applicant’s Argument: “Claim 8 recites a first entry indexed to a selection of a first one of the electrodes and a first angular location and a second entry indexed to a selection of a second one of the electrodes and a second angular location, wherein the first angular location and the second angular location differ by a first angle, wherein a location of the first one of the electrodes differs from a location of the second one of the electrodes by the first angle. The Office Action asserts: "This limitation merely represents associating an entry (instance of an electrode) with a location as the stimulation lead is rotated. Blum teaches the ability to apply stimulation to a plurality of electrodes rotationally, which also represents a plurality of angular locations.)" Office Action, p. 10. This assertion is based on a number of misinterpretations of the claims as described above. An entry is not an instance of an electrode, but is indexed by one or more electrodes and an angular location. Therefore, Blum does not teach or suggest all of the elements of claim 8.”
	Examiner’s Response: Please refer to the analyses above regarding the interpretations and rejections of the previous claims regarding the “indexing” limitations of the electrodes as well as the citations from the Non-Final Office Action. 
 	Applicant’s Argument: “Claims 9, 16, and 19 recite that the database is a lossless compressed database. The Office Action acknowledges that Blum does not teach or suggest the elements of these claims. Office Action, p. 12. The Office Action asserts that Corndorf discloses these elements. Office Action, p. 12. But Corndorf is directed to compression of EGM data. The present database is not a set of EGM data or any other measured data, but rather a set of planar distributions of stimulation threshold values. There is no basis in either Blum or Corndorf to apply lossless compression to the set of planar distributions of stimulation threshold values. There is also no basis for modifying Blum in view of Corndorf as Blum is not directed to making any measurements that could be compressed like the EGM data of Corndorf. The present rejection is based entirely on the application of impermissible hindsight using the Applicant's teachings as a roadmap. Therefore, Blum and Corndorf do not teach or suggest all of the elements of claims 9, 16, and 19.”
	Examiner’s Response: The applicant argues that present rejection is based entirely on the application of impermissible hindsight and that the there is no motivation to combine the references, however the examiner respectfully disagrees. The applicant further argues that Corndorf discloses EGM data and that the data disclosed in the instant application relates to set a planar distributions of stimulation threshold values, which merely represents the stimulation data. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). The examiner notes that Corndorf not only discloses Electrogram (EGM) data, but discloses numerous parameters and data associated with Implantable Medical Devices (IMDs), [0019], “A therapy module 128 is illustrated and generally includes the components and instructions to provide one or more therapies, if the IMD 100 is so equipped. Examples may include pacing, defibrillation, neural stimulation, drug delivery and so on. A signal processor 130 receives and processes data.” which includes neural stimulation, which under the broadest reasonable interpretation, represents the simulation parameters associated with the “planar distributions” of the stimulation device. Therefore, as stated in the Non-Final Office Action, it would have been obvious one of ordinary skill in the art to incorporate Condorf’s design into Blum’s for the purpose of reducing data in the database, regardless of the type of data.  
	Applicant’s Argument: Claims 10, 17, and 20 recite that the database is a lossy compressed database. The Office Action acknowledges that Blum does not teach or suggest the elements of these claims. Office Action, p. 12. The Office Action asserts that Corndorf discloses these elements. Office Action, p. 12. But Corndorf is directed to compression of EGM data. The present database is not a set of EGM data or any other measured data, but rather a set of planar distributions of stimulation threshold values. There is no basis in either Blum or Corndorf to apply lossless compression to the set of planar 
	Examiner’s Response: Please refer to the analysis above regarding claims 9, 6, and 19.
Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/480,492 filed on 04/03/2017.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Blum et al. (U.S. Publication No. 2009/0287271 A1) hereinafter Blum. 
	Regarding claim 1, Blum teaches a system for estimating a volume of activation around an implanted electrical stimulation lead for a set of stimulation parameters (Blum, [0013], “Example embodiments of the present invention provide a system and methods for efficient parameter selection. The system and methods may produce visual aids that help in a DBS parameter selection process. In an example embodiment of the present invention, a system and method determines a Stimulation Field Model (SFM) representing a volume of tissue likely to be stimulated by input stimulation parameters of the DBS electrode(s). The SFM is also referred to as a Volume of Influence (VOI), Volume of Activation (VOA), or Volume of Tissue Activated (VTA).”), the system comprising:
	a display (Blum, [0016], “In an example embodiment of the present invention, a system and method may provide a graphical user interface (GUI) display on a user interface machine in which a user may view the generated VOAs.”); 
	a processor coupled to the display and configured to (Blum, [0054], “In an example, the clinician programmer terminal 105 may include a memory device and a processor. The memory device may be configured to store, and the processor may be configured to run, software, such as clinician programming software. The memory device may also be used for storing various information as described in detail below.”):
	receive a set of stimulation parameters comprising a stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”) and a selection of one of more electrodes of the implanted electrical stimulation lead for delivery of the stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”);
(Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”) and a database comprising a plurality of planar distributions of stimulation threshold values (Blum, [0158], “For example, the system may analyze different therapy parameters, such as electrode or leadwire location, configuration, shape, etc., or stimulation settings or parameters, in order to produce the desired or target VOA. In an example, the clinician programmer system is configured to compute optimal therapy parameters using the 3-D rendering, and is configured to display the calculated optimal electrode configuration or the calculated optimal resulting VOA from the calculated optimal therapy parameters using a display device. In an example, the calculated optimal VOA can be compared to the desired or target VOA.” – Examiner’s Note: A “planar distribution” represents the distribution of electrical current through a planar electrode. For further evidence, Blum teaches adjusting the current field for electrodes (Blum, [0245], “As shown in FIG. 20, an example embodiment of the present invention allows for a quick adjustment along the X axis by transposing the current field about the Y axis from position 2000 a to position 2000 b. (In an example embodiment, this can be similarly done along the Y axis by transposing about the X axis.)”.) and a map relating the planar distributions to spatial locations based on the one or more electrodes of the implanted electrical stimulation lead selected for delivery of the stimulation amplitude (Blum, [0179], “In an example embodiment of the present invention, the threshold values for a given set of electrode parameters may be compared to the voltage values at the locations of the modeled axons in the generated anatomical patient map to determine the cutoff boundary for axon activation. The system and method may visually indicate in a displayed anatomical map the region including the axons that will fire given the input parameters. That is, the determinations may be applied to a structured grid surrounding the lead, so that they are arranged relative to the lead, and the grid may be applied to the patient map.” – Examiner’s Note: Using the broadest reasonable interpretation, a “map” in this instance represents a neurological map of the brain. Blum teaches an anatomical patient map utilizing voltage values at locations, which represents the spatial locations of the planar distribution/electrode. ); and
	output on the display a graphical representation of the estimate of the volume of activation (Blum, [0151], “In an example embodiment of the present invention, the clinician programmer system is configured to graphically show the VOA with respect to the implanted stimulation electrode leadwire and the patient's brain. In an example embodiment of the present invention, the system is configured to predict one or more potential side effects based on the predicted VOA interacting with adjacent anatomical structures. The system is configured to display these side effects to a user, such as graphically or textually using the viewer/navigator or other display.”).
	Regarding claim 11, Blum teaches a non-transitory computer-readable medium having computer executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform the instructions (Blum, [0022], “An example embodiment of the present invention is directed to a processor, which may be implemented using any conventional processing circuit and device or combination thereof, e.g., a Central Processing Unit (CPU) of a Personal Computer (PC) or other workstation processor, to execute code provided, e.g., on a hardware-implemented computer-readable medium including any conventional memory device, to perform any of the methods described herein, alone or in combination.”), the instructions comprising;
	receiving a set of stimulation parameters comprising a stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”) and a selection of one of more electrodes of the implanted electrical stimulation lead for delivery of the stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”);
	determining an estimate of the volume of activation based on the set of stimulation parameters using the stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”) and a database comprising a plurality of planar distributions of stimulation threshold values (Blum, [0158], “For example, the system may analyze different therapy parameters, such as electrode or leadwire location, configuration, shape, etc., or stimulation settings or parameters, in order to produce the desired or target VOA. In an example, the clinician programmer system is configured to compute optimal therapy parameters using the 3-D rendering, and is configured to display the calculated optimal electrode configuration or the calculated optimal resulting VOA from the calculated optimal therapy parameters using a display device. In an example, the calculated optimal VOA can be compared to the desired or target VOA.” – Examiner’s Note: A “planar distribution” represents the distribution of electrical current through a planar electrode. For further evidence, Blum teaches adjusting the current field for electrodes (Blum, [0245], “As shown in FIG. 20, an example embodiment of the present invention allows for a quick adjustment along the X axis by transposing the current field about the Y axis from position 2000 a to position 2000 b. (In an example embodiment, this can be similarly done along the Y axis by transposing about the X axis.)”.) and a map relating the planar distributions to spatial locations based on the one or more electrodes of the implanted electrical stimulation lead selected for delivery of the stimulation amplitude (Blum, [0179], “In an example embodiment of the present invention, the threshold values for a given set of electrode parameters may be compared to the voltage values at the locations of the modeled axons in the generated anatomical patient map to determine the cutoff boundary for axon activation. The system and method may visually indicate in a displayed anatomical map the region including the axons that will fire given the input parameters. That is, the determinations may be applied to a structured grid surrounding the lead, so that they are arranged relative to the lead, and the grid may be applied to the patient map.” – Examiner’s Note: Using the broadest reasonable interpretation, a “map” in this instance represents a neurological map of the brain. Blum teaches an anatomical patient map utilizing voltage values at locations, which represents the spatial locations of the planar distribution/electrode.); and
	outputting on the display a graphical representation of the estimate of the volume of activation (Blum, [0151], “In an example embodiment of the present invention, the clinician programmer system is configured to graphically show the VOA with respect to the implanted stimulation electrode leadwire and the patient's brain. In an example embodiment of the present invention, the system is configured to predict one or more potential side effects based on the predicted VOA interacting with adjacent anatomical structures. The system is configured to display these side effects to a user, such as graphically or textually using the viewer/navigator or other display.”).
	Regarding claim 18, Blum teaches a system for estimating a volume of activation around an implanted electrical stimulation lead for a set of stimulation parameters (Blum, [0013], “Example embodiments of the present invention provide a system and methods for efficient parameter selection. The system and methods may produce visual aids that help in a DBS parameter selection process. In an example embodiment of the present invention, a system and method determines a Stimulation Field Model (SFM) representing a volume of tissue likely to be stimulated by input stimulation parameters of the DBS electrode(s). The SFM is also referred to as a Volume of Influence (VOI), Volume of Activation (VOA), or Volume of Tissue Activated (VTA).”), the system comprising:
	a processor (Blum, [0054], “In an example, the clinician programmer terminal 105 may include a memory device and a processor. The memory device may be configured to store, and the processor may be configured to run, software, such as clinician programming software. The memory device may also be used for storing various information as described in detail below.”) configured to:
	receive a plurality of planar distributions of stimulation threshold values for each of a plurality of sets of stimulation parameters(Blum, [0158], “For example, the system may analyze different therapy parameters, such as electrode or leadwire location, configuration, shape, etc., or stimulation settings or parameters, in order to produce the desired or target VOA. In an example, the clinician programmer system is configured to compute optimal therapy parameters using the 3-D rendering, and is configured to display the calculated optimal electrode configuration or the calculated optimal resulting VOA from the calculated optimal therapy parameters using a display device. In an example, the calculated optimal VOA can be compared to the desired or target VOA.” – Examiner’s Note: A “planar distribution” represents the distribution of electrical current through a planar electrode. For further evidence, Blum teaches adjusting the current field for electrodes (Blum, [0245], “As shown in FIG. 20, an example embodiment of the present invention allows for a quick adjustment along the X axis by transposing the current field about the Y axis from position 2000 a to position 2000 b. (In an example embodiment, this can be similarly done along the Y axis by transposing about the X axis.)”.), wherein each of the sets of stimulation parameters comprises a stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”) and a selection of one of more electrodes of the implanted electrical stimulation lead for delivery of the stimulation amplitude (Blum, [0164], “In an example embodiment of the present invention, the clinician programmer system is configured to compute an estimated VOA for each variation of separate therapy parameters (e.g., for each stimulation parameter variation; such as a range of stimulation amplitude, frequency, pulse-width, duty cycle, etc.; a change in leadwire location or electrode configuration; and/or other therapy parameter).”);
(Blum, [0182], “The system and method may then, in the bipolar case, scale down or remove anodic values and obtain a charge density field as in the monopolar case. The system and method may determine for each modeled axon whether it will fire by input of the corresponding charge density values into the determined function, thereby obtaining an isosurface and VOA.” [0217], “In an example embodiment of the present invention, the flashlight feature includes a side effect feature or algorithm for determining one or more parameters to quickly reduce parameter space or narrow a side effect profile (e.g., the given side effects for a given stimulation parameter set). That is, it gives a visual representation of stimulation on surrounding tissue.”); and
	generate a map relating the unique planar distributions of stimulation threshold values to the planar distributions of stimulation threshold values for the multiple sets of stimulation parameters (Blum, [0179], “In an example embodiment of the present invention, the threshold values for a given set of electrode parameters may be compared to the voltage values at the locations of the modeled axons in the generated anatomical patient map to determine the cutoff boundary for axon activation. The system and method may visually indicate in a displayed anatomical map the region including the axons that will fire given the input parameters. That is, the determinations may be applied to a structured grid surrounding the lead, so that they are arranged relative to the lead, and the grid may be applied to the patient map.” – Examiner’s Note: Using the broadest reasonable interpretation, a “map” in this instance represents a neurological map of the brain. Blum teaches an anatomical patient map utilizing voltage values at locations, which represents the spatial locations of the planar distribution/electrode.);
	Regarding claims 2 and 12,  dependent upon claims 1 and 11 respectively, Blum teaches wherein the database consists of the plurality of planar distributions (Blum, [0245], “As shown in FIG. 20, an example embodiment of the present invention allows for a quick adjustment along the X axis by transposing the current field about the Y axis from position 2000 a to position 2000 b. (In an example embodiment, this can be similarly done along the Y axis by transposing about the X axis.)” – Examiner’s Note: The current field represents the plurality of current distributions through the plurality of electrodes.), wherein each of the planar distributions is unique (Blum, [0245], “As shown in FIG. 20, an example embodiment of the present invention allows for a quick adjustment along the X axis by transposing the current field about the Y axis from position 2000 a to position 2000 b. (In an example embodiment, this can be similarly done along the Y axis by transposing about the X axis.)” – Examiner’s Note: Blum teaches the current field adjusted along the x and y axis which represents the current changing, which represents a unique planar distribution for each electrode at a unique location.). 
	Regarding claims 3 and 13, dependent upon claims 2 and 12 respectively, Blum teaches wherein the map comprises a plurality of entries (Blum, [0141], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.” – Examiner’s Note: An “entry” represents an instance an electrode.), wherein each entry is indexed to a selection of the one or more electrodes and an angular location around the implanted electrical stimulation lead (Blum, [0141], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.” – Examiner’s Note: Blum teaches the ability to apply a stimulation relative to the location of an electrode in a brain structure, which represents indexing. Further, Blum teaches the stimulation may be applied rotationally from the lead, which represents an angular location.).
	Regarding claims 4 and 14, dependent upon claims 3 and 13 respectively, Blum teaches wherein the selection of the one or more electrodes is characterized by at least one fractionalization parameter (Blum, [0151], “In certain examples, the desired stimulation parameters (e.g., stimulation pulse amplitude, pulse width, frequency, etc.) can be entered into the clinician programmer system.”).
Regarding claim 5, dependent upon claim 1, Blum teaches wherein the at least one fractionalization parameter comprises at least one of an axial position parameter (Blum, [0109], “At step 1015, a leadwire is located, e.g., axially and/or rotationally, automatically or manually in the post-operative CT data. Once the leadwire is located, the implanted location of the lead or electrode can be identified or recorded.”), an angular direction parameter (Blum, [0109], “At step 1015, a leadwire is located, e.g., axially and/or rotationally, automatically or manually in the post-operative CT data. Once the leadwire is located, the implanted location of the lead or electrode can be identified or recorded.”), or an angular spread parameter (Blum, [0121], “Generally, a directional leadwire can be located both axially and rotationally. In an example, the leadwire can include a directional electrode and/or a locating feature on one side of the leadwire that is visible under CT or MRI. A directional electrode is an electrode that extends less than 360° about the body of the leadwire.”).
	Regarding claims 6, dependent upon claim3, Blum teaches wherein the selection of the one or more electrodes is characterized by an axial position parameter (Blum, [109], “At step 1015, a leadwire is located, e.g., axially and/or rotationally, automatically or manually in the post-operative CT data. Once the leadwire is located, the implanted location of the lead or electrode can be identified or recorded.”), an angular direction parameter (Blum, [109], “At step 1015, a leadwire is located, e.g., axially and/or rotationally, automatically or manually in the post-operative CT data. Once the leadwire is located, the implanted location of the lead or electrode can be identified or recorded.”), or an angular spread parameter (Blum, [121], “Generally, a directional leadwire can be located both axially and rotationally. In an example, the leadwire can include a directional electrode and/or a locating feature on one side of the leadwire that is visible under CT or MRI. A directional electrode is an electrode that extends less than 360° about the body of the leadwire.”).
	Regarding claim 7 and 15, dependent upon claims 3 and 13 respectively, Blum teaches wherein at least two of the entries of the map point to a same planar distribution (Blum, [0237], “In an example, the direction of the current field can be altered, such as by using arrows to direct adjacent or other electrodes (previously active or off) to assume at least a portion of the current of their neighboring electrode. For example, two directional input buttons displayed above and below the model leadwire may be used to shift the current field(s) upwards or downwards” – Examiner’s Note: Blum teaches a current field (planar distribution) relating to the entries (instance of an electrode) to shift the current field for stimulation.).
	Regarding claim 8, dependent upon claim 7, Blum teaches wherein the at least two of the entries comprise a first entry indexed to a selection of a first one of the electrodes and a first angular location and a second entry indexed to a selection of a second one of the electrodes and a second angular location (Blum, [0141], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.” – Examiner’s Note: This limitation merely represents associating an entry (instance of an electrode) with a location as the stimulation lead is rotated. Blum teaches the ability to apply stimulation to a plurality of electrodes rotationally, which also represents a plurality of angular locations.),
	wherein the first angular location and the second angular location differ by a first angle (Blum, [0141], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.” – Examiner’s Note: Blum teaches the ability to apply the stimulation rotationally, which represents the plurality of angular locations having different angles.), wherein a location of the first one of the electrodes differs from a location of the second one of the electrodes by the first angle (Blum, [0141], “Returning to FIG. 6, at step 620, a stimulation is applied and the location of the electrodes relative to the brain structures is confirmed axially and rotationally, e.g., based on one or more medical images or other sensor or observed data.” – Examiner’s Note: Blum teaches the ability to apply the stimulation rotationally, which represents the location of the electrodes in a different location as the stimulation lead is being rotated or changing angles.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (U.S. Publication No. 2009/0287271 A1) hereinafter Blum, in view of Corndorf (U.S. Publication No. 2008/0238749 A1). 
	Regarding claims 9, 16, and 19, dependent upon claims 2, 12, and 18 respectively, Blum does not expressly teach the limitation of “wherein the database is a lossless compressed database”. 
 	However, Corndorf teaches wherein the database is a lossless compressed database (Corndorf, [0020], “When cardiac data, for example, is collected by the IMD 100, it is referred to as an electrogram (EGM) as opposed to surface collected data in the form of an electrocardiogram (EKG or ECG). The EGM data is stored in the memory 124 until it is telemetered out, the IMD 100 is extracted, or the memory capacity is exceeded and the data is overwritten. The IMD 100 includes a finite memory and has a limited power supply; thus, care is taken to minimize any unnecessary power consumption. Under these conditions, the data compression module 136 seeks to optimally compress the data in a lossless manner, when appropriate and in some cases permits a lossy data compression.”). 
	Blum and Corndorf are each and respectively analogous to the instant application because they are from the same field of endeavor of deep brain stimulation for neurosurgery.
(Corndorf, [0042-0043], “When acting upon data point 7, the rule processor 220 determines whether data point 6 should have been encoded and it should not have been (and was not); thus, data point 7 is not encoded despite falling within the band 300. Data point 8 will be encoded because data point 7 should have been; thus, data point 8 will have a 12 bit value. Similarly, data point 14 will not be encoded because data point 13 should not have been. Here, there is no net loss as the codeword would have an 8 bit value; thus, using the actual 8 bit value is equivalent. This process is referred to herein as linear predictive entropy encoding (LPEE); that is, determining whether to use entropy encoding based upon the results of the previous data point. There is only a loss of compression (no loss of accuracy or resolution) when a 12 bit value is used where an 8 bit value or smaller could have been used or an unencoded 8 bit value is used where a codeword of less than 8 bits could have been utilized.”). 
	Regarding claims 10, 17, and 20, dependent upon claims 2, 12, and 18 respectively, Blum does not expressly teach the limitation of “wherein the database is a lossy compressed database”. 
	However, Corndorf teaches wherein the database is a lossy compressed database (Corndorf, [0020], “When cardiac data, for example, is collected by the IMD 100, it is referred to as an electrogram (EGM) as opposed to surface collected data in the form of an electrocardiogram (EKG or ECG). The EGM data is stored in the memory 124 until it is telemetered out, the IMD 100 is extracted, or the memory capacity is exceeded and the data is overwritten. The IMD 100 includes a finite memory and has a limited power supply; thus, care is taken to minimize any unnecessary power consumption. Under these conditions, the data compression module 136 seeks to optimally compress the data in a lossless manner, when appropriate and in some cases permits a lossy data compression.”).
	Refer to the analysis above for the motivation to combine references. 
Conclusion
	Claims 1-20 have been rejected. 
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:	
	Molnar et al. (U.S. Publication No. 2013/0289380 A1) is directed to providing a user with a graphical visualization of the tissue activated by electrical stimulation delivered according to a set of stimulation parameter values applied via one or more electrodes
	Astrom et al. (U.S. Publication No. 2016/0045748 A1) is directed to a system for planning and/or providing a therapy for neural applications, especially a neurostimulation and/or neurorecording applications.
Moffitt et al. (U.S. Publication No. 2011/0093045 A1) is directed to modeling lead electrodes, and more particularly, to a system and method for modeling lead electrodes for use with an implantable tissue stimulator.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        03/12/2021


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127